DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 2B is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “220” mentioned in ¶ [0067] of specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
“the carrier injection layer” in line 27 of claim 1 should be “the second carrier injection layer portion”.
“the carrier injection layer” in line 3 of claim 6 should be “the third carrier injection layer portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim limitations recited in claim 6 are all recited in claim 1, upon which claim 6 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US PG-Pub No.: 2012/0208303 A1, hereinafter, “Yamazaki”).
[AltContent: textbox (Second sub-pixel area)][AltContent: textbox (First sub-pixel area)]

[AltContent: textbox (Yamazaki, annotated FIG. 7C)]              
    PNG
    media_image1.png
    248
    476
    media_image1.png
    Greyscale


claim 1, Yamazaki discloses a display substrate (see Yamazaki, FIG. 7C), having a first sub-pixel area (annotated FIG. 7C above) and a second sub-pixel area (annotated FIG. 7C above) which are adjacent,
wherein the display substrate comprises:
a base substrate (121+133+709, FIG. 7C), and
a first conductive layer (103, ¶ [0053]), an organic functional layer (105, ¶ [0061]) and a second conductive layer (107, ¶ [0061]) which are on the base substrate (121+133+709) sequentially,
wherein the organic functional layer (105) comprises a carrier injection layer (141, ¶ [0063] and FIG. 4; FIG. 4 shows details of FIG. 5 in FIG. 7C);
the first conductive layer (103) comprises a first electrode (left 103 in the first sub-pixel area) and a second electrode (right 103 in the second sub-pixel area), and the first electrode (left 103) and the second electrode (right 103) are in the first sub-pixel area and the second sub-pixel area, respectively (annotated FIG. 7C above), and are insulated from each other (FIG. 7C);
the carrier injection layer (141 in 105) comprises a first carrier injection layer portion (left 141 in the first sub-pixel area) and a second carrier injection layer portion (right 141 in the second sub-pixel area), and the first carrier injection layer portion (left 141) and the second carrier injection layer portion (right 141) are in the first sub-pixel area and the second sub-pixel area, respectively (annotated FIG. 7C above);
the second conductive layer (107) comprises a third electrode (left 107 in the first sub-pixel area) and a fourth electrode (right 107 in the second sub-pixel area), the third electrode (left 107) and the fourth electrode (right 107) are in the first sub-pixel 
the first electrode (left 103), the first carrier injection layer portion (left 141) and the third electrode (left 107) form a first light-emitting element, and the second electrode (right 103), the second carrier injection layer portion (right 141) and the fourth electrode (right 107) form a second light-emitting element (FIG. 7C);
the display substrate further comprises a spacer (111, FIG. 7C) which is between the first and second light-emitting elements and separates the first carrier injection layer (left 141 in left 105) and the second carrier injection layer portion (right 141 in right 105, FIG. 7C);
the carrier injection layer (141) further comprises a third carrier injection layer portion (141 in 105 directly above 111, FIG. 7C), and the third carrier injection layer portion (141 directly above 111) is between the spacer (111) and the second conductive layer (107), and is separated from the first carrier injection layer portion (left 141) and the second carrier injection layer portion (right 141), respectively;
the display substrate further comprises a drive circuit (multiple 120, one is shown in FIG. 7C, but FIG. 3A shows 120 for each sub-pixel) which is electrically connected with the first light-emitting element and the second light-emitting element, and the drive circuit (multiple 120) is configured to drive the first light-emitting element and the second light-emitting element (FIGs. 7C and 3A);

Note: “separated from” in line 27 is interpreted as “spaced apart from.”

Regarding claim 2, Yamazaki discloses the display substrate according to claim 1, wherein the carrier injection layer (141) is configured as an electron injection layer or a hole injection layer ¶ [0063].

Regarding claim 3, Yamazaki discloses the display substrate according to claim 1, wherein the spacer (111) has a first recessed portion at a first side surface adjacent to the first carrier injection layer portion (left 141 in left 105) and a second recessed portion at a second side surface adjacent to the second carrier injection layer portion (right 141 in right 105, FIG. 7C).

Regarding claim 4, Yamazaki discloses the display substrate according to claim 1, wherein the spacer (in order to meet the claim limitation, the spacer is 111+109 in FIG. 7C) has a width reduced first and then increased in a direction away from the base substrate (121+133+709, FIG. 7C).

Regarding claim 5, Yamazaki discloses the display substrate according to claim 1, wherein the spacer (111) has an inverted trapezoidal section in a direction perpendicular to the base substrate (121+133+709, FIG. 7C).
claim 6, Yamazaki discloses the display substrate according to claim 1, wherein the carrier injection layer (141) further comprises a third carrier injection layer portion (141 directly above 111); and the third carrier injection layer portion (141 directly above 111) is located between the spacer (111) and the second conductive layer (107) and is separated from the first carrier injection layer portion (left 141 in left 105) and the second carrier injection layer portion (right 141 in right 105), respectively.
Note: “separated from” in line 4 is interpreted as “spaced apart from.”

Regarding claim 12, Yamazaki discloses the display substrate according to claim 1, wherein the first light-emitting element and the second light-emitting element are configured to emit white light, respectively (¶ [0065]).

Regarding claim 13, Yamazaki discloses the display substrate according to claim 1, wherein the organic functional layer (105) comprises a plurality of light-emitting layers (142+144+146, ¶ [0063] and FIG. 4) stacked in a direction perpendicular to the base substrate (121+133+709, FIGs. 4 and 7C).

Regarding claim 14, Yamazaki discloses the display substrate according to claim 13, further comprising a charge generation layer (included in 143, ¶¶ [0063] and [0068]), wherein at least two of the plurality of light-emitting layers (142+144+146) are connected with each other in series (FIG. 4), and the charge generation layer (included in 143, ¶ [0068] and FIG. 4) is located between two adjacent light-emitting layers (142 and 144) of the at least two light-emitting layers (142+144+146).
claim 11, Yamazaki discloses the display substrate according to claim 14, wherein the charge generation layer (inside 143) comprises a first charge generation layer portion (left 143 in left 105) and a second charge generation layer portion (right 143 in right 105), and the first charge generation layer portion (left 143) and the second charge generation layer portion (right 143) are located in the first sub-pixel area and the second sub-pixel area respectively (annotated FIG. 7C above); and the spacer (111) also spaces the first charge generation layer portion (left 143) away from the second charge generation layer portion (right 143).

Regarding claim 15, Yamazaki discloses the display substrate according to claim 14, wherein the plurality of light-emitting layers (142+144+146) comprise a red-green light-emitting layer (¶¶ [0064] and [0065]) and a blue light-emitting layer (¶¶ [0064] and [0065]) which are connected with each other in series (FIG. 4), and the charge generation layer (inside 143) is between the red-green light-emitting layer (144+146) and the blue light-emitting layer (142, ¶ [0065]).

Regarding claim 16, Yamazaki discloses the display substrate according to claim 15, wherein the red-green light-emitting layer (144+146) comprises a red light-emitting layer (144) and a green light-emitting layer (146) which are adjacent to (“adjacent to” is interpreted as close to) each other (¶¶ [0064] and [0065]), and the red light-emitting layer (144) is closer to the first conductive layer (103, FIG. 3).

claim 17, Yamazaki discloses the display substrate according to claim 1, further comprising a third light-emitting element in a third sub-pixel area (FIG.3A shows more than two, wherein the first light-emitting element, the second light-emitting element and the third light- emitting element form one pixel unit (FIG. 3A and ¶¶ [0010] and [014]).

Regarding claim 19, Yamazaki discloses a manufacturing method of a display substrate (see Yamazaki, FIG. 7C) having a first sub-pixel area (annotated FIG. 7C above) and a second sub-pixel area (annotated FIG. 7C above) which are adjacent to each other, comprising:
providing a base substrate (121+133+709, FIG. 7C);
forming a drive circuit (multiple 120, one is shown in FIG. 7C and more are shown in FIG. 3A); and
forming a first conductive layer (103, ¶ [0053]), an organic functional layer (105, ¶ [0061]) and a second conductive layer (107, ¶ [0061]) on the base substrate (121+133+709) in sequence,
wherein the first conductive layer (103) comprises a first electrode (left 103 in the first sub-pixel area) and a second electrode (right 103 in the second sub-pixel area) which are in the first sub-pixel area and the second sub-pixel area respectively (annotated FIG. 7C above),
the organic functional layer (105) comprises a carrier injection layer (141, ¶ [0063] and FIG. 4; FIG. 4 shows details of FIG. 5 in FIG. 7C) comprising a first carrier injection layer portion (left 141 in left 105) and a second carrier injection layer portion 
the second conductive layer (107) comprises a third electrode (left 107 in the first sub-pixel area) and a fourth electrode (right 107 in the second sub-pixel area) which are in the first sub-pixel area and the second sub-pixel area, respectively (annotated FIG. 7C above);
the first electrode (left 103), the first carrier injection layer portion (left 141 in left 105) and the third electrode (left 107) form a first light-emitting element, and the second electrode (right 103), the second carrier injection layer portion (right 141 in 105) and the fourth electrode (right 107) form a second light-emitting element, and a spacer (111, FIG. 7C) is formed between the first light-emitting element and the second light-emitting element (FIG. 7C);
wherein the drive circuit (multiple 120) is electrically connected with and configured to drive the first light-emitting element and second light-emitting element (FIGs. 7C and 3A);
the drive circuit (multiple 120) comprises a transistor (120) comprising a semiconductor layer (123, ¶ [0055] and labeled in FIG. 3B) inside the base substrate (121+133+709, FIG. 7C); and
the spacer (111) separates the first carrier injection layer portion (left 141) and the second carrier injection layer portion (right 141, FIG. 7C).

Regarding claim 20, Yamazaki discloses the manufacturing method according to claim 19, wherein the spacer (111) is provided with a first recessed portion at a first side .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US PG-Pub No.: 2012/0208303 A1, hereinafter, “Yamazaki”), as applied to claims 1 and 21 above, and further in view of Jiao et al. (US PG-Pub No.: 2016/0365396 A1, hereinafter, “Jiao”).
claim 8, Yamazaki discloses the display substrate according to claim 1.
Yamazaki is silent regarding that the spacer (111) comprises an antireflection coating layer comprising an antireflection organic material, or the spacer (111) is made of a negative photoresist material or an inorganic insulating material.
Jiao, however, discloses a display substrate (see Jiao, FIG. 3), comprising a spacer (21) made of an inorganic insulating material (¶¶ [0055] and [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yamazaki’s spacer comprising an inorganic insulating material, as taught by Jiao, since the selection of a known material (inorganic insulating material) based on its suitability for its intended use (to form a spacer) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 21, Yamazaki discloses the manufacturing method according to claim 19.
Yamazaki is silent regarding that forming the spacer (111) between the first sub-pixel area and the second sub-pixel area comprises: forming an antireflection material layer, forming a photoresist layer on the antireflection material layer; exposing the photoresist layer; and developing the exposed photoresist layer by a developing solution to obtain a photoresist pattern, and etching the antireflection material layer by the developing solution through the photoresist pattern, so as to form the spacer.
Jiao, however, discloses a manufacturing method, comprising forming an antireflection material layer (SiN, ¶¶ [0055] and [0056]), forming a photoresist layer on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yamazaki’s space as taught by Jiao, since the selection of a known method based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 24, Yamazaki in view of Jiao discloses the manufacturing method according to claim 21, wherein the organic functional layer (105) is formed on the spacer (111); and the carrier injection layer (141) is divided at the spacer (111, FIG. 7C), thereby forming the first carrier injection layer portion (left 141) and the second carrier injection layer portion (right 141, FIG. 7C).

Allowable Subject Matter
Claims 7 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.